The several acts of Assembly on the qualifications             (213) of jurors, as far back as they can be traced, seem to warrant the position that talesmen shall be freeholders of the same description with the original panel; and in practice it has always been considered that a freeholder in another State only is not qualified. If our own laws do not permit our own citizens who are not freeholders in this State to serve on a jury, it cannot be considered as the denial of a right or privilege to the citizens of another State, who are not freeholders here, to consider them disqualified. For, upon the supposition that the right to serve on a jury here was claimed by the citizen of another State as a privilege or immunity, he must show that it is enjoyed by our own citizens not otherwise qualified than himself; otherwise it would be a claim, not of privilegesequal to but greater than those of our own citizens. As the exception was taken by the defendant and overruled, there must be a
PER CURIAM.                                             New trial.
(214)